NOTE: This order is n0nprecedential.
" United States Court of AppeaIs
for the FederaI Circuit
CARLOS A. ALFORD,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5048
Appea1 from the United States C0urt of Federa1
C1ai-ms in 10-CV-525, Seni0r Judge J0hn P. Wiese.
ON MOTION
Before RADER, Chief Judge, NEWMAN and BRYs0N, Circuit
Judges.
PERCUR1AM.
0 R D E R
The United States moves to dismiss Car10s A. A1f0rd’s
appeal as premature

ALFORD V. US 2
On January 31, 2011, Alford filed a document which
the Court of Federal Claims treated as a notice of appeal
to this court. At that time, Alford’s case was still pending
before the trial court.
The court’s jurisdiction over appeals from decisions of
the Court of Federal Claims is governed by 28 U.S.C.
§ 1295(a)(3). Section 1295(a)(3) provides that the court
has jurisdiction over "an appeal from a final decision of
the United States Court of Federal Claims" (emphasis
added). “A ‘iinal decision’ generally is one which ends the
litigation on the merits and leaves nothing for the court to
do but execute the judgment." Catlin v. United States,
324 U.S. 229, 233 (1945).
The Court of Federal Clai1ns had not entered or an-
nounced a judgment before Alf0rd filed his appeal. Be-
cause the case was still pending in the Court of Federal
Claims, we must dismiss the appeal The court notes that
the Court of Federal Claims subsequently entered final
judgment in this matter on March 9, 2011, and thus he
may file an appeal within 60 days of that date.
Accordingly,
IT ls ORDERE1;) THAT:
(1) The United States’ motion to dismiss is granted.
(2) Each side shall bear its own costs.
FoR THE CoURT
APR 05 2911 151 Jan H01~ba1y
Date J an Horbaly
Clerk
FlLED
l.S. COURT 0F APPMLS FOR
THE FEDERA.l, C|RCU|T
 APR D5zu11
JAN|'l0RBAL‘l
C|.U

3
cc: Carlos A. Alford
S
Joseph A. Pixley, Esq.
20
Issued As A Mandate:  0 5 
ALFORD V. US